UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                        CAMPANELLA, HERRING, and PENLAND
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                       Private E1 DAVID G. CROWLEY III
                          United States Army, Appellant

                                   ARMY 20150265

                    Headquarters, United States Army Alaska
                        Jeffery D. Lippert, Military Judge
                Colonel Erik L. Christiansen, Staff Judge Advocate

For Appellant: Major Andres Vazquez, Jr., JA; Major Daniel E. Goldman, JA (on
brief).

For Appellee: Lieutenant Colonel A.G. Courie III, JA (on brief).


                                     31 May 2017

                             ----------------------------------
                              SUMMARY DISPOSITION
                             ----------------------------------

CAMPANELLA, Senior Judge:

      In this case, we hold that plastic baggies and a scale fall outside of the
descriptive language contained in the general order prohibiting the possession of
“items or paraphernalia intended to facilitate the use, manufacture, or refinement
of any” prohibited substance. We also find unreasonable post-trial delay in that
the seventy-eight-page transcript of the hearing pursuant to United States v.
DuBay, 17 C.M.A. 147, 37 C.M.R. 411 (1967), which includes as evidence only a
telephonic interview of appellant and a stipulation of fact, took 316 days to
process.

      A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of four specifications of absence without leave (AWOL),
violating a lawful general order, and three specifications of wrongful use of
controlled substances, in violation of Articles 86, 92, and 112a, Uniform Code of
Military Justice, 10 U.S.C. §§ 886, 892, 912a (2012) [hereinafter UCMJ]. The
military judge sentenced appellant to a bad-conduct discharge and 120 days of
confinement. The military judge granted appellant fifty-seven days pretrial
CROWLEY—ARMY 20150265

confinement credit. The convening authority approved the adjudged sentence and
the confinement credit.

      This case is before us for review pursuant to Article 66, UCMJ. Appellant
submitted his case on its merits but raised one issue pursuant to United States v.
Grostefon, 12 M.J. 431 (C.M.A. 1982), which merits discussion and relief.

                                  BACKGROUND

      While appellant was AWOL, his chain of command inventoried his barracks
room and found plastic bags, a straw burnt on one end, and a scale in appellant’s
safe.

                             LAW AND DISCUSSION

                      Common Objects as Drug Paraphernalia

       For the plastic baggies, burnt straw, and scale recovered from appellant’s
barracks room, the government charged appellant with failing to obey Joint Base
Elmendorf-Richardson Commanding General Policy #0-21, Prohibiting Use of
Intoxicating Substances and Possession of Drug Paraphernalia, dated 29 August
2013 (CG Policy #0-21). This general order prohibits, “items or paraphernalia
intended to facilitate the use, manufacture, or refinement of any” prohibited
substance. CG Policy #0-21

       During the providence inquiry, appellant explained each of the charged
items: “the baggies were used to contain a drug I had used”; “the straw is what I
used to snort the Molly”; and “the scale was used to weigh either Molly or weed.”
The military judge failed to develop the required nexus between drug use and an
item not intrinsically drug-related. See e.g., United States v. Camacho, 58 M.J. 624,
631 (N-M. Ct. Crim. App. 2003) (Specification charging a butane torch as drug
paraphernalia was factually insufficient). The military judge raised this issue with
appellant by saying, “I can go to Walmart and buy baggies right?” but was satisfied
when appellant agreed, “they were, in fact, used at some point--or you used them, at
some point, to put items of contraband material or drugs in them.”

       An item that contains, transports, or measures drugs is distinct from those
items prohibited by CG Policy #0-21, which facilitate the “use, manufacture, or
refinement” of drugs. See e.g., United States v. Painter, 39 M.J. 578, 580-81
(N.M.C.M.R. 1993) (“Bindles, scales, zip-lock bags, plastic glasses and aluminum
foil, without some other evidence of how they could possibly be used, are not, in
and of themselves, used, intended or designed to inject, ingest, inhale or introduce
illegal drugs into the human body. Instead, we view such objects as being
associated with the packaging, weighing and trafficking of the drugs.”) Here,

                                          2
CROWLEY—ARMY 20150265

words such as “distribution” or “trafficking” are notably missing from CG Policy
#0-21.

        The providence inquiry established only that the straw used to snort a
prohibited substance was drug paraphernalia that violated CG Policy #0-21. Given
the ordinary meaning of the words, we do not find that the plastic bags and scale
facilitated the “use, manufacture, or refinement” of drugs.

                                  Post-Trial Delay

        On 7 July 2016, this court ordered a DuBay hearing to determine if appellant
was subjected to pretrial maltreatment or punishment under Article 13, UCMJ and,
if so, to determine the nature and full extent of the punishment.

       We received the seventy-eight-page DuBay transcript 316 days later, on 19
May 2017. The only witness at the DuBay hearing was appellant, who provided
telephonic testimony. The government, defense counsel, and appellant agreed to
stipulate additional facts. The military judge at the DuBay hearing concluded that
although appellant was subjected to improper punishment, it occurred months prior
to appellant’s misconduct and by another unit. Accordingly, he concluded appellant
was not subjected to illegal pretrial punishment. Furthermore, during presentencing
proceedings, appellant was able to present the incidents of improper actions to the
military judge as evidence in mitigation.

      The government’s delay in conducting and transcribing the DuBay hearing
has caused appellant’s case to languish.

       Although we find no due process violation in the post-trial processing of
appellant’s case, we must still review the appropriateness of the sentence in light of
the dilatory post-trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J.
219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are]
required to determine what findings and sentence ‘should be approved,’ based on all
the facts and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See generally United States v. Toohey, 63 M.J.
353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct.
Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App.
2000).

       The delay between docketing with this court and this opinion is simply too
long, and could “adversely affect the public’s perception of the fairness and integrity
of the military justice system.” Ney, 68 M.J. at 617. This is particularly true where
we have been provided with no reasonable explanation for the tremendous amount of
time it took to complete the DuBay hearing and return the record of trial to this
court. Thus, we find relief is appropriate under the facts of this case.

                                          3
CROWLEY—ARMY 20150265

                                  CONCLUSION

        On consideration of the entire record and appellant’s Grostefon matters, the
court affirms only so much of the finding of guilty of the Specification of Charge
III as finds that:

            appellant did, at or near Joint Base Elmendorf-Richardson,
            Alaska, between on or about 1 April 2014 and on or about
            10 June 2014, fail to obey a lawful general order, to wit:
            CG Policy #0-21, dated August 29 2013, by wrongfully
            possessing a straw with burnt residue.

     The remaining findings of guilty are AFFIRMED.

      Reassessing the sentence on the basis of the error noted and, the entire
record, we affirm only so much of the sentence as provides for a bad-conduct
discharge and confinement for 90 days. All rights, privileges, and property, of
which appellant has been deprived by virtue of his sentence are ordered restored.
See UCMJ arts. 58a(b), 58b(c), and 75(a).

      Judge HERRING and Judge PENLAND concur.

                                       FORTHE
                                      FOR  THECOURT:
                                               COURT:




                                      MALCOLM
                                       MALCOLMH.   H.SQUIRES,
                                                      SQUIRES,JR.
                                                               JR.
                                      Clerk of Court
                                       Clerk of Court




                                          4